Case: 13-15556    Date Filed: 12/16/2014   Page: 1 of 29


                                                                        [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-15556
                          ________________________

                   D.C. Docket No. 2:12-cv-00042-WKW-CSC



JILL STEIN,
ALABAMA GREEN PARTY,
ROBERT COLLINS,
CONSTITUTION PARTY OF ALABAMA,
JOSHUA CASSITY,
STEVEN KNEUSSLE,
LIBERTARIAN PARTY OF ALABAMA,
MARK BODENHAUSEN,
VICKI KIRKLAND,
GARY JOHNSON,
Governor, the presidential nominee of the Libertarian
Party,

                                                 Plaintiffs - Appellants,

MATTHEW HELLINGER,

                                                  Plaintiff,


versus

ALABAMA SECRETARY OF STATE,

                                                 Defendant - Appellee.
              Case: 13-15556     Date Filed: 12/16/2014    Page: 2 of 29


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Alabama
                          ________________________

                                 (December 16, 2014)

Before HULL, MARCUS, and DUBINA, Circuit Judges.

PER CURIAM:

      In this ballot access case, we consider whether the district court erred in

granting summary judgment to the Alabama Secretary of State on the Plaintiffs’

claim, pursuant to 42 U.S.C. § 1983, that Alabama’s ballot access statute violates

their First and Fourteenth Amendment rights. After reviewing the record and

having the benefit of oral argument, we affirm the district court’s judgment.

                                 I. BACKGROUND

      Alabama law provides that political parties must qualify to appear on the

general election ballot, and they may do so by either performance or petition. The

performance option grants statewide ballot access to parties that received at least

twenty percent of the votes cast for any state officer in the last general election.

Ala. Code § 17-13-40. This is how the Republican and Democratic Parties, for

example, obtain ballot access.

      For parties that do not qualify based on performance, the petition option is

available. To qualify by this method, parties must submit the signatures of


                                           2
                Case: 13-15556         Date Filed: 12/16/2014         Page: 3 of 29


registered voters totaling at least three percent of the votes cast for the governor in

the last general election, and they must do so by the date of the first primary for the

general election. Id. § 17-6-22(a). The primary election date in presidential-

election years is March; otherwise, the deadline is in June. See id. § 17-13-3.

       In January 2012, the Plaintiffs 1 filed suit against the Alabama Secretary of

State, alleging that the State’s ballot-access laws were unconstitutional, both

facially and as applied, with respect to presidential candidates. 2 The record reveals

that the Plaintiffs filed suit despite having made no significant effort to secure the

number of signatures needed to qualify for ballot access by petition. 3 The

Plaintiffs later filed an amended complaint, focusing their allegations on

Alabama’s disparate ballot-access requirements for political parties and

independents that seek to qualify by petition. The parties filed cross-motions for

summary judgment, and on September 5, 2013, the district court granted the

State’s motion and denied the Plaintiffs’ motion. Plaintiffs timely moved for



       1
          The Plaintiffs are three political parties that did not qualify for ballot access in the
State’s general election under § 17-13-40—Alabama Green Party, Constitution Party of
Alabama, and Libertarian Party of Alabama—as well as seven individuals—Jill Stein, Robert
Collins, Joshua Cassity, Steven Kneussle, Mark Bodenhausen, Vicki Kirkland, and Gary
Johnson—who were either a party nominee for the Office of the President of the United States or
a citizen interested in voting for such a nominee in the State’s 2012 general election.
       2
         In their initial complaint, the Plaintiffs sought injunctive relief. The district court
denied their request, and the Plaintiffs did not appeal that order.
       3
         For the 2012 general election, political parties seeking ballot access had until early
March to submit their petitions containing the signatures of 44,828 registered voters (three
percent of the 1,494,273 votes cast for governor in the 2010 general election).
                                                   3
              Case: 13-15556     Date Filed: 12/16/2014    Page: 4 of 29


reconsideration pursuant to Federal Rule of Civil Procedure 59(e), and the district

court denied the motion. Plaintiffs timely appealed.

                             II. STANDARD OF REVIEW

      “This Court reviews a district court’s grant of summary judgment de novo,

applying the same legal standards used by the district court.” Seff v. Broward

Cnty., Fla., 691 F.3d 1221, 1222–23 (11th Cir. 2012) (internal quotation marks

omitted).

                                 III. DISCUSSION

      We conclude that the district court properly granted summary judgment to

the Alabama Secretary of State, and we adopt much of the district court’s

reasoning contained in its memorandum opinion and order. However, we add to its

thorough analysis that neither the Supreme Court nor this court has articulated a

clear standard of review for challenges to ballot-access restrictions in a presidential

election. We note that nothing in this opinion does so. At the same time, we

recognize that “the State has a less important interest in regulating Presidential

elections than statewide or local elections, because the outcome of the former will

be largely determined by voters beyond the State’s boundaries.” Anderson v.

Celebrezze, 460 U.S. 780, 795, 103 S. Ct. 1564, 1573 (1983).

      Regardless, based on the record in this case, we hold that the Plaintiffs’

constitutional claims fail. Like the district court, we conclude that the Plaintiffs

                                           4
              Case: 13-15556      Date Filed: 12/16/2014     Page: 5 of 29


did not present evidence showing that the legitimate, nondiscriminatory reasons for

the State’s restrictions on petition-based ballot access unconstitutionally burdens

their associational rights. Rather, the record shows that the burden on the Plaintiffs

was slight. Thus, the State’s interests in treating all political parties fairly and in

setting a deadline that provides sufficient time to verify the petition signatures

outweigh the burden to the Plaintiffs’ associational rights.

      Accordingly, for these reasons and for the reasons stated in the district

court’s well-reasoned memorandum opinion and order filed on September 5, 2013,

which we adopt and attach hereto as an appendix, we affirm the grant of summary

judgment to the Alabama Secretary of State.

      AFFIRMED.




                                            5
Case: 13-15556   Date Filed: 12/16/2014   Page: 6 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 7 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 8 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 9 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 10 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 11 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 12 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 13 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 14 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 15 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 16 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 17 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 18 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 19 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 20 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 21 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 22 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 23 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 24 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 25 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 26 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 27 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 28 of 29
Case: 13-15556   Date Filed: 12/16/2014   Page: 29 of 29